Mr. Justice Turner
delivered the opinion of the court.
*332bOn the authority of the case of Harland v. The Territory, 3 Wash., decided at the last term of this court, we hold that married women are not eligible as grand jurors under the laws of this territory.
Two of the present quorum were not on the bench when that case was decided, and do not adopt its reasoning further than to concur in the view there presented, that the-act of the legislature purporting to amend section 3050 of the Code of Washington Territory, so as to make females qualified electors, is in contravention of the organic act, because of its defective title. Hence, that females, not being qualified electors, are not qualified to serve as jurors.
The judgment of the lower court is reversed, and the cause remanded for further proceedings.
Jones, O. J., Langford, J., and Allyn, J., concurred.